Citation Nr: 0211082	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left knee disability as 
secondary to right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel






INTRODUCTION

The veteran had active service from August 1993 to July 1996.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  Left knee disability was not caused or chronically 
worsened by service-connected right knee disability.


CONCLUSION OF LAW

Left knee disability is not proximately due to or the result 
of service-connected right knee disability. 38 C.F.R. 
§ 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he underwent 
right arthroscopy in January 1996 because of right 
patellofemoral syndrome.  There is no evidence of a left knee 
disorder in service medical records.

The report of an October 1998 Magnetic Resonance Imaging 
(MRI) indicates that the veteran had a tear of the left 
medial meniscus.  The clinical significance of the tear was 
stated to be uncertain.  A November 1998 treatment note shows 
that the veteran presented with complaints of left knee pain 
of one month's duration.  In December 1998 the veteran was 
noted to have a very small left medial meniscus tear which 
required no treatment.  

In March 1999 the veteran submitted a claim of entitlement to 
service connection for left knee disability.  He contended 
that his left knee disability was secondary to his service 
connected right knee disability.  The RO subsequently 
scheduled the veteran for a VA examination in May 1999 but he 
failed to report.  

Left knee arthroscopy with synovectomy was performed in 
October 1999.  The postoperative diagnosis was intact left 
medial meniscus with hypertrophic tissue in the posteromedial 
aspect of the intercondylar notch.  

A November 1999 statement signed by the veteran's VA 
orthopedic surgeon indicates that the veteran had a left 
medial meniscal tear and knee scope.  This pre-printed form, 
styled as a "Well Grounded Claim Physician Certification," 
states that the certification is to assist the veteran in the 
process of "well grounding" his claim for disability 
benefits.

On VA examination in December 1999, the veteran stated that 
he had suffered from left knee pain since November 1998.  The 
veteran was noted to have worked as a laborer since service 
separation.  The examiner also noted that the veteran had 
been able to continue to work full time since the surgery on 
his knee.  On physical examination, the veteran ambulated 
without a limp.  There was no effusion bilaterally, and the 
veteran had full range of motion.  There was no anterior, 
posterior or mediolateral instability.  Meniscal provocative 
tests were negative.  There were no patellofemoral signs or 
symptoms.  The impression was left knee status post 
arthroscopic treatment, asymptomatic.  The examiner concluded 
the veteran's right knee disability did not contribute to his 
left knee condition.  He stated that given the fact that the 
veteran had a meniscus tear on the right, the left knee might 
have had some sort of underlying predilection to undergo the 
same particular injury.  He opined that, given the evidence 
at hand, the left knee condition was not caused by the right 
knee disability.  

A May 2000 MRI report indicates that the study was normal.  
The cruciate and collateral ligaments were intact and there 
was no evidence of a meniscal tear.  There were no other 
significant findings.

An August 2000 letter from the veteran states that his VA 
physicians had indicated that his left knee condition was 
caused by his right knee condition.  

The veteran testified before a hearing officer at the RO in 
December 2000.  He maintained that his VA physicians had told 
him that his left knee condition was related to his service-
connected right knee disability.  He indicated that all 
treatment had been through VA.  

A February 2001 VA examination resulted in an impression of 
patellofemoral syndrome of the left knee.  The examiner 
opined that it was as likely as not that the left knee 
disability was not related to the right knee surgery.  He 
stated that patellofemoral syndrome was a common condition 
and could usually be treated with conservative management.  

In May 2001 the veteran contacted the RO and indicated that 
he had no further medical evidence to submit.

An additional VA examination was conducted in August 2001.  
Range of motion of the veteran's left knee was from zero to 
135 degrees, with no crepitance.  Medial and lateral 
collateral ligaments were stable, and there was no joint line 
tenderness or swelling.  There was no effusion.  The examiner 
noted that the veteran's knees were unchanged.  The examiner 
opined that it was likely that the veteran's left knee 
disability was not related to his right knee disability.




II.  Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 State. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
December 2001.  They essentially eliminate the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the RO has obtained pertinent 
treatment records and has provided the veteran with VA 
examinations to determine the nature and etiology of any 
currently present left knee disability.  In March 2001, the 
RO sent the veteran a letter informing him of VA's 
obligations under the VCAA.  In this letter, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information needed from him to 
enable the RO to obtain evidence in support of his claim, the 
assistance that VA would provide in obtaining information and 
evidence supportive of the claim, and the evidence that he 
could submit, such as medical nexus evidence, if he chose to 
do so.  He responded that he had no additional evidence to 
submit.  The veteran has not identified and the Board is not 
aware of any additional evidence or information which could 
be obtained to substantiate the veteran's claim.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.

III.  Analysis

Service connection is in effect for right knee disability.  
The veteran essentially contends that service connection is 
warranted for left knee disability because it was caused by 
his service-connected right knee disability.

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West Supp. 2002; 38 
C.F.R. § 3.303(a) (2001).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.102 (2001).

In considering this case on the merits, the Board finds that 
service connection for left knee disability is not warranted.  
The Board recognizes that the February 2001 VA medical 
opinion is not adequate for adjudication purposes because the 
examiner did not address whether it is more likely than not 
that the veteran's left knee disability is unrelated to his 
right knee disability.  In essence, this medical opinion is 
neither supportive nor against the veteran's claim.  However, 
the December 1999 VA examiner and the August 2001 VA examiner 
provided opinions that are adequate for adjudication purposes 
and both of those opinions are against the veteran's claim.  
While the veteran's VA orthopedic surgeon signed a pre-
printed form indicating that the veteran had a left knee 
condition, he did not address whether the veteran's left knee 
condition was related to service or service-connected 
disability.  The same orthopedic surgeon performed the 
subsequent December 1999 VA examination, wherein he opined 
that the veteran's service-connected right knee disability 
did not contribute to his left knee disability.  

The evidence supporting a relationship between the veteran's 
service-connected right knee disability and his current left 
knee disability is limited to the veteran's own statements; 
however, as a layperson, he is not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board has 
considered the veteran's contention that physicians have told 
him that his left knee disability is etiologically related to 
his service-connected right knee disability.  However, no 
such opinion is recorded in the veteran's treatment records 
or other medical evidence of record.  The veteran was 
informed of the requirement of medical nexus evidence and 
provided an opportunity to submit such evidence but failed to 
do so.  His own account of what physicians have purportedly 
told him concerning the etiology of his left knee disability, 
filtered as it is through the sensibilities of a layperson, 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the 
Board must conclude that the preponderance of the evidence is 
again the veteran's claim.




ORDER

Entitlement to service connection for left knee disability as 
secondary to right knee disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

